        
RSU Agreement
Section 16 Officer
        



RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award (“Award”) is awarded on «Grant_date» (“Date of
Grant”), by Motorola Solutions, Inc. (the “Company” or “Motorola Solutions”) to
«First_Name» «Last_Name» (the “Grantee”).
WHEREAS, Grantee is receiving the Award under the Motorola Solutions Omnibus
Incentive Plan of 2006, as amended (the “2006 Omnibus Plan”); and
WHEREAS, the Award is being made by the Compensation and Leadership Committee
(the “Compensation Committee”) of the Board of Directors;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards restricted
stock units to Grantee on the following terms and conditions:
1.
Award of Restricted Stock Units. The Company hereby grants to Grantee a total of
«Txt_Nbr_of_Shares» («Whole_Nbr_of_Shares») Motorola Solutions restricted stock
units (the “Units”) subject to the terms and conditions set forth below and
subject to adjustment as provided in the 2006 Omnibus Plan. The Units are
granted pursuant to the 2006 Omnibus Plan and are subject to all of the terms
and conditions of the 2006 Omnibus Plan.

2.
Restrictions. The Units are being awarded to Grantee subject to the transfer and
forfeiture conditions set forth below (the “Restrictions”):

a.
No Assignment. Prior to the vesting of the Units as described in Section 3
below, Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions.

b.
Restricted Conduct. If Grantee engages in any of the conduct described in
subparagraphs (i) through (v) below for any reason, in addition to all remedies
in law and/or equity available to the Company or any Subsidiary (as defined in
Section 20 below), including the recovery of liquidated damages, Grantee shall
forfeit all Units (whether or not vested) and shall immediately pay to the
Company, with respect to previously vested Units, an amount equal to (x) the per
share Fair Market Value (as defined in Section 20 below) of Motorola Solutions
Common Stock (“Common Stock”) on the date on which the Restrictions lapsed with
respect to the applicable previously vested Units times (y) the number of shares
underlying such previously vested Units, without regard to any taxes that may
have been deducted from such amount. For purposes of subparagraphs (i) through
(v) below, “Company” or “Motorola Solutions” shall mean Motorola Solutions, Inc.
and/or any of its Subsidiaries.

i.
Confidential Information. During the course of Grantee’s employment with the
Company or any Subsidiary and thereafter, Grantee uses or discloses, except on
behalf of the Company and pursuant to the Company’s directions, any Company
Confidential Information (as defined in Section 20 below); and/or




1



--------------------------------------------------------------------------------






ii.
Solicitation of Employees. During Grantee’s employment and for a period of one
year following the termination of Grantee’s employment for any reason, Grantee
hires, recruits, solicits or induces, or causes, allows, permits or aids others
to hire, recruit, solicit or induce, or to communicate in support of those
activities, any employee of the Company who possesses Confidential Information
(as defined in Section 20 below) of the Company to terminate his/her employment
with the Company and/or to seek employment with Grantee’s new or prospective
employer, or any other company; and/or

iii.
Solicitation of Customers. During Grantee’s employment and for a period of one
year following the termination of Grantee’s employment for any reason, Grantee,
directly or indirectly, on behalf of Grantee or any other person, company or
entity, solicits or participates in soliciting, products or services competitive
with or similar to products or services offered by, manufactured by, designed by
or distributed by the Company to any person, company or entity which was a
customer or potential customer for such products or services and with which
Grantee had direct or indirect contact regarding those products or services or
about which Grantee learned Confidential Information (as defined in Section 20
below) at any time during the one year prior to Grantee’s termination of
employment with the Company; and/or

iv.
Non-Competition regarding Products or Services. During Grantee’s employment and
for a period of one year following the termination of Grantee’s employment for
any reason, Grantee, directly or indirectly, in any capacity, provides products
or services competitive with or similar to products or services offered by the
Company to any person, company or entity which was a customer for such products
or services and with which customer Grantee had direct or indirect contact
regarding those products or services or about which customer Grantee learned
Confidential Information at any time during the one year prior to Grantee’s
termination of employment with the Company; and/or

v.
Non-Competition regarding Activities. During Grantee’s employment and for a
period of one year following the termination of Grantee’s employment for any
reason, Grantee engages in activities which are entirely or in part the same as
or similar to activities in which Grantee engaged at any time during the one
year preceding termination of Grantee’s employment with the Company, for any
person, company or entity in connection with products, services or technological
developments (existing or planned) that are entirely or in part the same as,
similar to, or competitive with, any products, services or technological
developments (existing or planned) on which Grantee worked at any time during
the one year preceding termination of Grantee’s employment. This paragraph
applies in countries in which Grantee has physically been present performing
work for the Company at any time during the one year preceding termination of
Grantee’s employment.

c. Recoupment Policy. If the Grantee is an officer subject to Section 16, or
becomes subject to Section 10D, of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”) the Units are subject to the terms and conditions
of the Company’s Policy Regarding Recoupment of Incentive Payments upon
Financial Restatement (such policy,

2    
 

--------------------------------------------------------------------------------






as it may be amended from time to time, including as it may be amended to comply
with Section 10D of the Exchange Act, the “Recoupment Policy”). The Recoupment
Policy provides that, in the event of certain accounting restatements (a “Policy
Restatement”), the Company’s independent directors may require, among other
things (a) cancellation of any of the Units that remain outstanding; and/or
(b) reimbursement of any gains in respect of the Units, if and to the extent the
conditions set forth in the Recoupment Policy apply. Any determinations made by
the independent directors in accordance with the Recoupment Policy shall be
binding upon Grantee. The Recoupment Policy is in addition to any other remedies
which may be otherwise available to the Company at law, in equity or under
contract, or otherwise required by law, including under Section 10D of the
Exchange Act.
3.
Vesting. Subject to the remaining terms and conditions of this Award, and
provided the Units have not been forfeited as described in Section 2 above, the
Units will vest as follows:

a.
Vesting Period. The Units will vest as follows in accordance with the following
schedule (the applicable date, the “RSU Vesting Date”):

i.
<<vesting schedule>>

ii.
The period from the Date of Grant through the last vesting date set forth above
is referred to as the “Restriction Period”. Any unvested Units shall be
automatically forfeited upon the Grantee's termination of employment with
Motorola Solutions or a Subsidiary prior to the applicable RSU Vesting Date for
any reason other than those set forth in Sections 3(b) through (e) below. The
Company will not be obligated to pay Grantee any consideration whatsoever for
forfeited Units.

iii.
If, during the Restriction Period, the Grantee takes a Leave of Absence (as
defined in Section 20 below) from Motorola Solutions or a Subsidiary, the Units
will continue to be subject to this Award Agreement. If the Restriction Period
expires while the Grantee is on a Leave of Absence, the Grantee will be entitled
to the Units even if the Grantee has not returned to active employment.

b.
Change in Control. If a Change in Control of the Company occurs and the
successor corporation (or parent thereof) does not assume this Award or replace
it with a comparable award, then the Units shall be fully vested; provided,
further, that with respect to any Award that is assumed or replaced, such
assumed or replaced awards shall provide that the Award shall be fully vested
for any Participant that is involuntarily terminated (for a reason other than
“Cause”) or quits for “Good Reason” within 24 months of the Change in Control.
For purposes of this paragraph, the terms “Change of Control”, “Cause” and “Good
Reason” are defined in the 2006 Omnibus Plan.



c.
Total and Permanent Disability. All unvested Units shall fully vest upon
Grantee’s termination of employment with Motorola Solutions and its Subsidiaries
due to Total and Permanent Disability (as defined in Section 20 below).


d.
Death. All unvested Units shall fully vest upon Grantee’s termination of
employment with Motorola Solutions and its Subsidiaries due to death.


3    
 

--------------------------------------------------------------------------------






e.
Certain Terminations of Employment. In the case of Termination due to a
Divestiture (as defined in Section 20 below) or if Motorola Solutions or a
Subsidiary terminates Grantee’s employment for reasons other than for Serious
Misconduct (as defined in Section 20 below) before the expiration of the
Restriction Period, and if the Units have not been forfeited as described in
Section 2 above, and all conditions for vesting other than the passage of time
have been met (as of the date of termination, with respect to event specific
conditions such as achievement of a specific stock price), then the Units shall
vest on a pro rata basis in an amount equal to (a)(i) the total number of Units
subject to this Award, multiplied by (ii) a fraction, the numerator of which is
the number of completed full months of service by the Grantee from the Date of
Grant to the employee’s date of termination and the denominator of which is the
Restriction Period, minus (b) any Units that vested prior to such Termination.

4.
Delivery of Certificates or Equivalent.

a.
Upon the vesting of the applicable Units described in Section 3 above, the
Company shall, at its election, either: (i) establish a brokerage account for
the Grantee and credit to that account the number of shares of Common Stock of
the Company equal to the number of Units that have vested; or (ii) deliver to
the Grantee a certificate representing a number of shares of Common Stock equal
to the number of Units that have vested.

b.
Subject to Section 22 the actions contemplated by clauses (i) and (ii) above
shall occur within 60 days following the date that the applicable Units vested.

5.
Whole Shares. All Awards shall be paid in whole shares of Common Stock; no
fractional shares shall be credited or delivered to Grantee.

6.
Adjustments. The Units shall be subject to adjustment as provided in Section 16
of the 2006 Omnibus Plan.

7.
Dividends. No dividends (or dividend equivalents) shall be paid with respect to
unvested Units credited to the Grantee’s account.

8.
Withholding Taxes. The Company is entitled to withhold applicable taxes for the
respective tax jurisdiction attributable to this Award or any payment made in
connection with the Units. With respect to a Grantee who is not subject to
Section 16 of the Exchange Act at the time applicable taxes are assessed the
Company, in its sole discretion, may satisfy its tax withholding
responsibilities, in whole or in part, by either (i) electing to withhold a
sufficient number of shares of Common Stock otherwise deliverable in connection
with the applicable vesting Units, the Fair Market Value of which shall be
determined on the applicable RSU Vesting Date in accordance with Section 20
below, to satisfy the Grantee’s minimum statutory tax withholding obligation or
(ii) requiring the Grantee to pay, by cash or certified check, the amount
necessary to satisfy the Grantee’s minimum statutory tax withholding obligation.
With respect to a Grantee who is subject to Section 16 of the Exchange Act at
the time applicable taxes are assessed, such Grantee may satisfy any minimum
statutory withholding obligation, in whole or in part, by either (i) electing to
have the Company withhold a sufficient number of shares of Common Stock
otherwise deliverable in connection with the applicable vesting Units, the Fair
Market Value of which shall be determined on the applicable RSU Vesting Date in
accordance with Section 20 below, to satisfy such Grantee’s minimum statutory
tax withholding obligation or (ii) paying, by


4    
 

--------------------------------------------------------------------------------






cash or certified check, the amount necessary to satisfy such Grantee’s minimum
statutory tax withholding obligation.
9.
Voting and Other Rights.

a.
Grantee shall have no rights as a stockholder of the Company in respect of the
Units, including the right to vote and to receive cash dividends and other
distributions until delivery of certificate or equivalent representing shares of
Common Stock in satisfaction of the Units.

b.
The grant of Units does not confer upon Grantee any right to continue in the
employ of the Company or a Subsidiary (as defined in Section 20 below) or to
interfere with the right of the Company or a Subsidiary, to terminate Grantee’s
employment at any time.

10.
Funding. No assets or shares of Common Stock shall be segregated or earmarked by
the Company in respect of any Units awarded hereunder. The grant of Units
hereunder shall not constitute a trust and shall be solely for the purpose of
recording an unsecured contractual obligation of the Company.

11.
Nature of Award. By accepting this Award Agreement, the Grantee acknowledges his
or her understanding that:

a.
the grant of Units under this Award Agreement is completely at the discretion of
Motorola Solutions, and that Motorola Solutions' decision to make this Award in
no way implies that similar awards may be granted in the future or that Grantee
has any guarantee of future employment;

b.
neither this nor any such grant shall interfere with Grantee’s right or the
Company’s right to terminate such employment relationship at any time, with or
without cause, to the extent permitted by applicable laws and any enforceable
agreement between Grantee and the Company;

c.
Grantee has entered into employment with Motorola Solutions or a Subsidiary (as
defined in Section 20 below) upon terms that did not include this Award or
similar awards, that his or her decision to continue employment is not dependent
on an expectation of this Award or similar awards, and that any amount received
under this Award is considered an amount in addition to that which the Grantee
expects to be paid for the performance of his or her services;

d.
Grantee’s acceptance of this Award is voluntary; and

e.
the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.

12.
Acknowledgements. With respect to the subject matter of subparagraphs 2b (i)
through (v) and Sections 18 and 19 hereof, this Agreement (as defined in Section
20) is the entire agreement with the Company. No waiver of any breach of any
provision of this Agreement by the Company shall be construed to be a waiver of
any succeeding breach or as a modification of such provision. The provisions of
this Agreement shall be severable and in the event that any provision of this


5    
 

--------------------------------------------------------------------------------






Agreement shall be found by any court as specified in Section 19 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. Grantee hereby agrees
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, by accepting any Award under this Agreement, Grantee
affirmatively states that she or he has not, will not and cannot rely on any
representations not expressly made herein.
13.
Motorola Solutions Assignment Rights. Motorola Solutions shall have the right to
assign this Award Agreement, which shall not affect the validity or
enforceability of this Award Agreement. This Award Agreement shall inure to the
benefit of assigns and successors of Motorola Solutions.

14.
Waiver. The failure of the Company to enforce at any time any provision of this
Award Agreement shall in no way be construed to be a waiver of such provision or
any other provision hereof.

15.
Actions by the Compensation Committee. The Compensation Committee may delegate
its authority to administer this Award Agreement. The actions and determinations
of the Compensation Committee or its delegate shall be binding upon the parties.

16.
Agreement Following Termination of Employment.

a.
Grantee agrees that upon termination of employment with Motorola Solutions or a
Subsidiary (as defined in Section 20 below), Grantee will immediately inform
Motorola Solutions of: (i) the identity of any new employer (or the nature of
any start-up business or self-employment); (ii) Grantee’s new title; and (iii)
Grantee’s job duties and responsibilities.

b.
Grantee hereby authorizes Motorola Solutions or a Subsidiary to provide a copy
of this Award Agreement to Grantee’s new employer. Grantee further agrees to
provide information to Motorola Solutions or a Subsidiary as may from time to
time be requested in order to determine his or her compliance with the terms
hereof.

17.
Consent to Transfer Personal Data. By accepting this award, Grantee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this Section. Grantee is not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect Grantee’s ability to participate in the 2006
Omnibus Plan. Motorola Solutions, its Subsidiaries and Grantee’s employer hold
certain personal information about the Grantee, that may include his/her name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in Motorola Solutions, or
details of all restricted stock units or any other entitlement to shares of
stock awarded, canceled, purchased, vested, or unvested, for the purpose of
managing and administering the 2006 Omnibus Plan (“Data”). Motorola Solutions
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of Grantee’s
participation in the 2006 Omnibus Plan, and Motorola Solutions and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting
Motorola Solutions in the implementation, administration and management of the
2006 Omnibus Plan. These recipients may be located throughout the world,
including the United States. Grantee authorizes them to receive, possess, use,
retain and transfer the Data, in electronic


6    
 

--------------------------------------------------------------------------------






or other form, for the purposes of implementing, administering and managing
Grantee’s participation in the 2006 Omnibus Plan, including any requisite
transfer of such Data as may be required for the administration of the 2006
Omnibus Plan and/or the subsequent holding of shares of stock on the Grantee’s
behalf to a broker or other third party with whom the Grantee may elect to
deposit any shares of stock acquired pursuant to the 2006 Omnibus Plan. Grantee
may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting Motorola Solutions;
however, withdrawing consent may affect the Grantee’s ability to participate in
the 2006 Omnibus Plan.


18.
Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company by the breach or anticipated breach of subparagraphs 2b(i), (ii), (iii),
(iv) and/or (v) of this Award Agreement will be irreparable and further agrees
the Company may obtain injunctive relief against the Grantee in addition to and
cumulative with any other legal or equitable rights and remedies the Company may
have pursuant to this Agreement, any other agreements between the Grantee and
the Company for the protection of the Company’s Confidential Information (as
defined in Section 20 below) or law, including the recovery of liquidated
damages. Grantee agrees that any interim or final equitable relief entered by a
court of competent jurisdiction, as specified in Section 19 below, will, at the
request of the Company, be entered on consent and enforced by any such court
having jurisdiction over the Grantee. This relief would occur without prejudice
to any rights either party may have to appeal from the proceedings that resulted
in any grant of such relief.

19.
Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or Award Agreement shall be
brought only in the state or federal courts of Illinois.

20.
Definitions. Any capitalized terms used herein that are not otherwise defined
below or elsewhere in this Award Agreement shall have the same meaning provided
under the 2006 Omnibus Plan.

a.
“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (a) trade
secrets; (b) intellectual property; (c) the Company’s methods of operation and
Company processes; (d) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (e) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (f) Company personnel data; (g) Company business
plans, marketing plans, financial data and projections; and (h) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed not generally known until such broader use is actually
commercially implemented.

b.
“Fair Market Value” for this purpose shall be the closing price for a share of
Common Stock on the RSU Vesting Date, as reported for the New York Stock
Exchange-


7    
 

--------------------------------------------------------------------------------






Composite Transactions in the Wall Street Journal at www.online.wsj.com. In the
event the New York Stock Exchange is not open for trading on the RSU Vesting
Date, or if the Common Stock does not trade on such day, Fair Market Value for
this purpose shall be the closing price of the Common Stock on the last trading
day prior to the RSU Vesting Date.
c.
“Leave of Absence” means an approved leave of absence from Motorola Solutions or
a Subsidiary from which the employee has a right to return to work, as
determined by Motorola Solutions.

d.
“Serious Misconduct” for purposes of this Award Agreement means any misconduct
identified as a ground for termination in the Motorola Solutions Code of
Business Conduct, or the human resources policies, or other written policies or
procedures.

e.
“Subsidiary” is any corporation or other entity in which a 50 percent or greater
interest is held directly or indirectly by Motorola Solutions and which is
consolidated for financial reporting purposes.

f.
“Termination due to a Divestiture” for purposes of this Award Agreement means if
Grantee accepts employment with another company in direct connection with the
sale, lease, outsourcing arrangement or any other type of asset transfer or
transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola Solutions or a Subsidiary, or if Grantee remains
employed by a Subsidiary that is sold (a “Divestiture”).

g.
“Total and Permanent Disability” means for: (i) U.S. employees: entitlement to
long term disability benefits under the Motorola Solutions Disability Income
Plan, as amended and any successor plan or a determination of a permanent and
total disability under a state workers compensation statute; or for (ii)
Non-U.S. employees: as established by applicable Motorola Solutions policy or as
required by local regulations.

21.
Non-U.S. Employees/Repatriation of payments. As a condition to this Award,
Grantee agrees to repatriate all payments attributable to the Units acquired
under the 2006 Omnibus Plan in accordance with Grantee’s local foreign exchange
rules and regulations. In addition, Grantee also agrees to take any and all
actions, and consents to any and all actions taken by the Company and its local
Subsidiaries, as may be required to allow the Company and its local Subsidiaries
to comply with local foreign exchange rules and regulations.

22. 409A Compliance Applicable Only to Grantees Subject to U.S. Tax.
Notwithstanding any provision in this Award to the contrary, if the Grantee is a
“specified employee” (certain officers of Motorola Solutions within the meaning
of Treasury Regulation Section 1.409A-1(i) and using the identification
methodology selected by Motorola Solutions from time to time) on the date of the
Grantee’s termination of employment, any payment which would be considered
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), that the Grantee is
entitled to receive upon termination of employment and which otherwise would be
paid or delivered during the six month period immediately following the date of
the Grantee’s termination of employment will instead be paid or delivered on the
earlier of (i) the first day of the seventh month following the date of the
Grantee’s termination of employment and (ii) death. Notwithstanding any
provision in this Award

8    
 

--------------------------------------------------------------------------------






that requires the Company to pay or deliver payments with respect to Units upon
vesting (or within 60 days following the date that the applicable Units vest) if
the event that causes the applicable Units to vest is not a permissible payment
event as defined in Section 409A(a)(2) of the Code, then the payment with
respect to such Units will instead be paid or delivered on the earlier of (i)
the specified date of payment or delivery originally provided for such Units and
(ii) the date of the Grantee’s termination of employment (subject to any delay
required by the first sentence of this paragraph). Payment shall be made within
60 days following the applicable payment date. For purposes of determining the
time of payment or delivery of any payment the Grantee is entitled to receive
upon termination of employment, the determination of whether the Grantee has
experienced a termination of employment will be determined by Motorola Solutions
in a manner consistent with the definition of “separation from service” under
the default rules of Section 409A of the Code.


23.
Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Grantee of the grant of this Award (“Email Notification Date”), Grantee
agrees to be bound by the foregoing terms and conditions, the 2006 Omnibus Plan,
and any and all rules and regulations established by Motorola Solutions in
connection with awards issued under the 2006 Omnibus Plan. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date,
Grantee will not be entitled to the Units.

24.
Plan Documents. The 2006 Omnibus Plan and the Prospectus for the 2006 Omnibus
Plan are available at or from Global Rewards, 1303 East Algonquin Road,
Schaumburg, IL 60196 (847) 576-7885.




9    
 